Case 17-32447-thf          Doc 42   Filed 10/18/19   Entered 10/18/19 14:20:46       Page 1 of 1



                            UNITED STATES BANKRUPTCY COURT
                                        FOR THE
                             WESTERN DISTRICT OF KENTUCKY


IN RE:                                          )
         Henry J. Curtis                        )
                                                )          CASE NO. 17-32447
                                                )          CHAPTER 13
                                Debtor          )
                                                )


                                             ORDER

         This matter having come before the Court on Motion by the Debtor to Incur Post-

Confirmation Credit and the Court being sufficiently advised,

         IT IS HEREBY ORDERED that the Debtor is authorized to incur credit in the amount of

$27,000 for the purpose of purchasing a 2019 Kia Optima.




                                                           Dated: October 18, 2019




Tendered by:
Matthew Owen
WHITFORD & NEUHAUSER
539 W. Market Street
Suite 400
Louisville, Kentucky 40202
(502) 648-9392
(877) 392-7941 - fax
Email: whitford13notice@gmail.com
Counsel for Debtor
